I 
am delighted to be here today to once again make a 
contribution, on behalf of the Democratic Republic of 
the Congo, to the debate on the present and future of 
humankind. I am especially delighted as this sixty-
ninth session of the General Assembly is taking place 
at a time when the international situation is particularly 
delicate. If we are not careful, three of its phenomena in 
particular will surely delay us in achieving our agreed 
goals. I am referring to the issues of terrorism, the 
resurgence of Ebola in Africa and the many threats to 
peace in various areas around the globe.

Despite the commendable efforts of States and 
international organizations, terrorism, an extreme form 
of human intolerance, continues to claim victims — as 
many in number as they are innocent — around the 
world. Africa, which was once spared this type of 
senseless violence, is today at its epicentre. The people 
of Libya, Mali, Kenya, Somalia, Nigeria and many other 
countries in Europe, America and Asia are regularly 
bereaved by attacks, hostage-taking and summary 
executions. All States Members of our Organization 
must face the threat collectively, as a moral obligation 
and the only effective strategy to eradicate this 
barbarism surely and quickly.

Since the previous session of the General Assembly, 
a major public health problem has also hindered Africa 
on its path towards development, namely, through the 
loss in human lives caused by Ebola in some countries of 
sub-Saharan Africa. In less than six months, the disease 
has claimed over 2,000 lives, including approximately 


40 in my own country. Africa is leading a heroic battle 
against the virus. It deserves support.

I am grateful to the international community, which 
is aware that, beyond the affected African populations 
today, all of humankind is under threat and which has 
extended its touching and effective solidarity to the 
affected countries. I thank the international community 
for its significant technical and logistical support in the 
response against the epidemic. In the future, I hope to 
see this fine example of human brotherhood prevail 
over the blind competition we see so often, and for it to 
occur with equal fervour in other sectors.

As for the Democratic Republic of the Congo, 
which is being touched for the seventh time by this 
scourge, we have not only managed to contain this new 
epidemic at its origin — in Boende territory, Equateur 
province — but also provided support to the fight 
against the epidemic in West Africa. Now that we have 
all but mastered the situation within the country, the 
Democratic Republic of Congo is ready to once again 
send its experts to the other affected countries.

I take this opportunity to announce from this 
rostrum that, on the basis of its over 30 years of 
experience in the management of Ebola outbreaks, in 
October the Democratic Republic of the Congo will 
set up multidisciplinary training centres to train health 
personnel to respond adequately, in terms of quality 
and quantity of care, to the needs of African countries 
that have been or could in the future be affected by such 
an epidemic.

As for the wars that are engulfing various parts of 
the world, including the Middle East, Ukraine, Syria, 
Iraq, Libya and the Central African Republic, we 
should first recall that the United Nations was created 
following a world war, in order to establish mechanisms 
capable of preventing, or at least managing, situations 
that bring the world only grief and despair; and then 
we should ask ourselves why at this point, decades 
after the San Francisco Conference, humankind seems 
unable to maintain and guarantee peace. Knowing that 
in this area any contribution is welcome, I would like to 
reaffirm the commitment of the Democratic Republic of 
the Congo to working tirelessly for peace and stability 
in Africa and around the world. That is the reason for 
the presence of Congolese troop and police contingents 
in the Central African Republic.

The issue of peace is fundamental because, 
without it, humankind cannot realize or implement a 
transformative development programme, as the central 
theme of this session has it. Nor can that goal be achieved 
as long as terrorism is not contained and epidemics 
such as Ebola are not defeated. From experience, we 
Congolese know that there is no challenge that cannot 
be met provided there is the will, the way and the 
determination. We all know where my country was 
barely 13 years ago. Today I am happy to say that the 
Democratic Republic of the Congo is standing on its 
feet once more. It is a country where a newfound peace 
is consolidated a little more every day; a country whose 
economy is one of the most dynamic on the continent, 
with an inflation rate close to zero, a growth rate that 
has exceeded the African average for almost a decade, 
and steadily increasing foreign exchange reserves; a 
country undergoing total reconstruction, with roads, 
schools, hospitals and much other infrastructure being 
built at an unprecedented rate and speed.

On the political front, consolidating democracy 
and strengthening national cohesion remain our top 
priorities. In that regard, I wish to confirm that our 
forthcoming elections will soon be held according to 
the schedule set by the relevant national institution, the 
Independent National Electoral Commission. Every 
effort is bring made to ensure that our country will 
emerge from them stronger, more peaceful and more 
united.

Regarding security, through the application of a 
judicious mix of political dialogue, diplomacy and 
military action we have moved steadily closer to the goal 
we have set ourselves of banishing negative forces from 
our land and thus helping to bring peace to the eastern 
part of the country and to our neighbours. In order to 
consolidate peace and improve social conditions for the 
people, we are working to improve the business climate 
so as to stimulate investment, promote greater added 
value locally and create more jobs.

As can be seen, my country has resolutely taken the 
road of reconstruction, development and re-emergence 
and the defeat of poverty, injustice and inequality. It is 
an undeniably daunting task, and we still have some way 
to go to achieve our ultimate goal. But the people of the 
Congo are tackling it with enthusiasm and selflessness, 
determined as never before to make our march towards 
progress irreversible and to propel the country to a level 
of development commensurate with its potential. To do 
that, we must preserve stability at all costs, and that is 
what we will put the majority of our efforts into from 


now on. And we count on the support of our partners in 
prioritizing everything that may involve.

Before concluding my remarks, I would like to 
reiterate the Democratic Republic of the Congo’s 
continuing plea for Africa to be fairly represented in 
the decision-making organs of the United Nations, 
particularly the Security Council. The fact is that it 
does not make sense that Africa, a continent with six 
of the 10 fastest-growing economies in the world today, 
whose growth rate and youthful population are portents 
of future demographic power and whose forests, 
freshwater reserves and arable lands make it essential 
to the implementation of sustainable development 
strategies, does not have a permanent seat within the 
entity responsible for ensuring peace and international 
security. It is high time that this changed. It is a question 
of fairness, and it is also a condition of our collective 
effectiveness.
